Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 18, 2015

The Court of Appeals hereby passes the following order:

A15A1672. JEANELL W. THORNTON v. 3485 WILLOWBROOK, LLC.

      This case originated as a dispossessory proceeding in magistrate court. The
magistrate court entered a judgment in favor of the plaintiff, and defendant Jeanell W.
Thornton appealed to superior court. On February 10, 2015, the superior court
dismissed the appeal. On March 3, 2015, Thornton filed this appeal. We lack
jurisdiction for two reasons.
      First, when a superior court order involves review of a magistrate court
decision, an appellant must follow the discretionary appeal procedure to obtain
appellate review before this Court. See OCGA § 5-6-35 (a) (1); English v. Delbridge,
216 Ga. App. 366, 367 (454 SE2d 175) (1995). Accordingly, Thornton’s notice of
direct appeal does not give rise to a valid appeal.
      Second, this appeal is untimely. Pursuant to OCGA § 44-7-56, an appeal from
a dispossessory judgment must be filed within seven days of the date the judgment
was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521 (521 SE2d 456)
(1999). Here, Thornton filed her notice of appeal 21 days after the superior court’s
dismissal was entered, so it is untimely. For these reasons, we lack jurisdiction to
consider this appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     05/18/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.